PER CURIAM.
Counsel for appellant in this case conceded upon the oral argument that he could not hope to prevail unless this court should see fit fi> recede from certain views heretofore expressed. After due consideration of the matter we think that we should adhere to our previous opinions, and the judgment and order appealed from are therefore affirmed upon the authority of Hirning v. Toohey (1926) 49 S. D. 496, 207 N. W. 462; Smith v. First National Bank (1931) 59 S. D. 320, 239 N. W. 942; Tattersfield v. Smith (1932) 60 S. D. 471, 245 N. W. 44; Ruden v. City of Platte (1933) 62 S. D. 175, 252 N. W. 32; Strain v. Potter County (1934) 63 S. D. 24, 256 N. W. 147; Strain v. Potter County (1934) 63 S. D. 157, 257 N. W. 111.
All the Judges concur.